United States Court of Appeals
                     For the First Circuit

No. 09-1178
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         ANTHONY MATOS,

                      Defendant, Appellant.


                          Errata Sheet


     The opinion of this Court issued on July 7, 2010, is amended
as follows:

     On page 24, line 14, should be corrected to read:   "the sale
of 22 Burr Street"